DETAILED ACTION

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/22 has been entered.


Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim 6 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
On line 2 of claim 6, the recitation of "a second control node" lacks antecedent basis, the reason being that no first control node is set forth anywhere in claim 1 from which claim 6 depends.


Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kerr et al, U.S. Patent Application Publication No. 2014/0266415.
As to claim 1, Kerr et al discloses, in figure 1B,
a radio frequency signal switch assembly comprising:
a signal input (RFA) to receive a radio frequency signal and provide the radio frequency signal to a signal output (RFB);
a first control input (G) configured to receive a first control signal (the control signal applied to terminal G) having a first state (the first logic state of Kerr et al's first control signal for turning on switches M1 through M5) and a second state (the second logic state of Kerr et al's first control signal for turning off switches M1 through M5) different from the first state;
a second control input (B) configured to receive a second control signal (the control signal applied to terminal B) having a first state (the first logic state of Kerr et al's second control signal for turning on switches M1 through M5) and a second state (the second logic state of Kerr et al's second control signal for turning off switches M1 through M5) different from the first state;

a first common resistor (RGC) directly coupled between the first control input and the gate of the center transistor;
a first plurality of gate resistors (RG) coupled between the gates of the first plurality of transistors, each gate resistor being coupled between the gates of two adjacent transistors;
a plurality of body resistors (RB), the body resistors coupled between the body contacts of the first plurality of transistors, each body resistor being coupled between the body contacts of two adjacent transistors; and
a first common body resistor (RBC) coupled between the second control input and the body contact of the center transistor.
As to claim 3, note that the off resistance of the first switch will inherently correspond, at least in part, to a series combination of the first plurality of gate resistors RG.
As to claim 6, the claimed reference node can be read on the ground connection shown in figure 1B of Kerr et al, and the claimed second control node, to the extent understood in light of the above-noted indefiniteness problem, can be read on any further node other than the nodes corresponding to the above-noted control inputs.

4.	Claims 10-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ranta et al, U.S. Patent No. 10,505,530. 

a switch for a radio frequency signal switch assembly comprising:
a first node (the drain of transistor Mn) coupled to one of an input and an output of the switch assembly and a second node (the source of transistor M1) coupled to a reference voltage (ground);
a control node (the left-hand terminal of resistor RMF);
a plurality of transistors (M1 through Mn) coupled between the first and second nodes, each transistor of the plurality of transistors having a gate, a drain, and a source;
a plurality of drain-to-source resistors (the five resistors labeled Rds and Rds' coupled between the drain of transistor Mn and the source of transistor M1), each drain-to-source resistor coupled between the drain and source of a respective transistor of the plurality of transistors;
a common resistor (RMF) coupled between the control node and the gate of one transistor (the transistor just below transistor Mn) of the plurality of transistors; and
a plurality of gate resistors (Rg) coupled between the gates of the plurality of transistors, each gate resistor being coupled between the gates of two adjacent transistors, and each of the drain-to-source resistors having a higher resistance than each of the gate resistors (note column 7, lines 31-34, of Ranta et al which indicates that the resistances of resistors Rg and Rds can be equal or different, and the indication that these resistances can be different would be understood by one of ordinary skill in the art that the resistance of the drain-to-source resistors can be either higher than or lower than that of the gate resistors).
As to claim 11, note that the control node can be interpreted as the node receiving Vgate at the bottom left-hand corner of figure 8D (i.e., at the top plate of capacitor Cgate), and the common resistor can be interpreted as resistor RBF.

As to claim 13, the claimed body control node is Vbody (at the top plate of capacitor Cbody); the claimed common body resistor is resistor Rb coupled directly to the body of transistor M1; and the claimed plurality of body resistors are resistors Rb.
As to claim 14, note that the common body resistor Rb is coupled directly to the body of transistor M1, i.e., the transistor closest to the second node.
As to claims 15-20, these claims are rejected using the same analysis as set forth above with regard to claims 10-14.


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kerr et al, supra, in view of either Granger-Jones et al (USP 8,334,718) or Ranta et al, supra.
.


6.	Claims 10-20 also are rejected under 35 U.S.C. 103 as being unpatentable over any one of Bakalski et al (USPAP 2016/0329891), Cam et al (USP 9,143,124), Kerr et al (USP 10,608,623), Iversen et al (USPAP 2013/0278317), Granger-Jones (USP 8,461,903), Scott et al (USPAP 2017/0201245) and Leipold et al (USPAP 2018/0114801) in view of Ranta et al, supra.
Each of these further references also discloses all of the limitations of claims 10-20 (note figure 2b of Bakalski et al, figure 3 of Cam et al, figure 1 of Kerr et al, figure 3 of Iversen et al, figure 6 of Granger-Jones, figure 1D of Scott et al and figure 2 of Leipold et al, each of which shows a plurality of series-connected switches between RF input and output nodes, a control .

Response to Arguments
7.	Applicant's arguments filed on 01/25/22 have been fully considered but they are not persuasive.
Applicant traverses the rejections based on Ranta et al by arguing that "Ranta's disclosure amounts to a general reminder that resistors may be of different sizes, and nothing more. Ranta does not disclose or suggest anything about the relationship between the resistances of the gate resistors Rg and the resistances of the network resistors Rds." This argument is not persuasive 

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B WELLS whose telephone number is (571)272-1757. The examiner can normally be reached Monday-Friday, 8:30am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINCOLN DONOVAN can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH B WELLS/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        February 10, 2022